Title: To James Madison from James R. Black, 3 June 1812 (Abstract)
From: Black, James R.
To: Madison, James


3 June 1812, New Castle. Encloses “resolutions declaratory of the sentiments of the Republicans of Newcastle County.” Feels certain that “the expression of their determination to support those measures … adopted for the redress of our Country’s wrongs, will not be unacceptable.” Also adds a personal expression of his respect for JM and his “approbation of the course of policy that has distinguished” JM’s administration.
 